Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest the claimed "second protruding portion provided on the discharging body so as to protrude from the discharging body and extend in the second rotational axis, the second protruding portion being configured to abut the rotatable portion so as to regulate, when the rotatable portion is in the second position, a rotation of the rotatable portion in a second rotational direction that is opposite to the first rotational direction" in combination with the remaining claim elements as set forth in claims 10-18.	The prior art does not disclose or suggest the claimed "first rotatable portion provided on the developer supply container so as to be rotatable about a second rotational axis extending in a direction crossing a direction of the first rotational axis, the rotation being in a vertical direction when the developer supply container is oriented with the discharge opening positioned at a bottom side of the discharging body, a second rotatable portion provided on the developer supply container so as to be rotatable about the second rotational axis, wherein the first rotatable portion and the second rotatable portion are provided on respective sides of the discharging body as viewed in a direction of the first rotational axis” in combination with the remaining claim elements as set forth in claims 19-30. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/28/2022, with respect to claims 10-30 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852